 


109 HCON 499 IH: Recognizing the efforts and contributions of the members of the Monuments, Fine Arts, and Archives program under the Civil Affairs and Military Government Sections of the United States Armed Forces during and following World War II who were responsible for the preservation, protection, and restitution of artistic and cultural treasures in countries occupied by the Allied armies.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 499 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Ms. Granger (for herself, Ms. Slaughter, and Mr. Frelinghuysen) submitted the following concurrent resolution; which was referred to the Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Recognizing the efforts and contributions of the members of the Monuments, Fine Arts, and Archives program under the Civil Affairs and Military Government Sections of the United States Armed Forces during and following World War II who were responsible for the preservation, protection, and restitution of artistic and cultural treasures in countries occupied by the Allied armies. 
 
 
Whereas the United States Government established the American Commission for the Protection and Salvage of Artistic and Historic Monuments in War Areas in 1943 to promote and coordinate the protection and salvage of works of art and cultural and historical monuments and records in countries occupied by Allied armies during World War II; 
Whereas the American Commission for the Protection and Salvage of Artistic and Historic Monuments in War Areas is also known as the Roberts Commission, in honor of its chairman, Supreme Court Justice Owen J. Roberts; 
Whereas, in connection with the establishment of the Roberts Commission, the Monuments, Fine Arts, and Archives program (MFAA) was established under the Civil Affairs and Military Government Sections of the United States Armed Forces; 
Whereas the establishment of the Roberts Commission and the MFAA provided an example for other countries, working in conjunction with the United States, to develop similar programs, and more than 100 foreign MFAA personnel, representing at least seventeen countries, contributed to this international effort; 
Whereas the MFAA was comprised of both men and women, commissioned officers and civilians, who were appointed or volunteered to serve as representatives of the Roberts Commission and as the official guardians of some of the world’s greatest artistic and cultural treasures; 
Whereas members of the MFAA, called the Monuments Men, often joined frontline military forces and some even lost their lives in combat during World War II;  
Whereas, during World War II and for years following the Allied victory, members of the MFAA worked tirelessly to locate, identify, catalogue, restore, and repatriate priceless works of art and irreplaceable cultural artifacts, including masterpieces by Da Vinci, Michelangelo, Rembrandt and Vermeer, that had been stolen or sequestered by the Axis powers; 
Whereas the heroic actions of the MFAA in saving priceless works of art and irreplaceable cultural artifacts for future generations cannot be overstated and set a moral precedent and established standards, practices, and procedures for the preservation, protection, and restitution of artistic and cultural treasures in future armed conflicts; 
Whereas members of the MFAA went on to become renowned directors and curators of preeminent international cultural institutions, including the National Gallery of Art, the Metropolitan Museum of Art, the Museum of Modern Art, the Toledo Museum of Art, and the Nelson-Atkins Museum of Art, as well as professors at institutions of higher education, including Harvard, Yale, Princeton, New York University, Williams College, and Columbia University; 
Whereas other members of the MFAA were founders, presidents, and members of associations, such as the New York City Ballet, the American Association of Museums, the American Association of Museum Directors, the Archaeological Institute of America, the Society of Architectural Historians, the American Society of Landscape Architects, the National Endowment for the Humanities, and the National Endowment for the Arts, as well as respected artists, architects, musicians, and archivists; and 
Whereas members of the MFAA have never been collectively honored for their service and contributions to humanity, and they are deserving of the utmost acknowledgment, gratitude, and recognition, in particular the 13 known Monuments Men who are still alive: Now, therefore, be it  
 
That Congress— 
(1)recognizes the men and women who served in the Monuments, Fine Arts, and Archives program (MFAA) under the Civil Affairs and Military Government Sections of the United States Armed Forces for their heroic role in the preservation, protection, and restitution of monuments, works of art, and other artifacts of inestimable cultural importance in Europe and Asia during and following World War II; 
(2)recognizes that without their dedication and service, many more of the world’s artistic and historic treasures would have been destroyed or lost forever amidst the chaos and destruction of World War II; 
(3)acknowledges that the detailed catalogues, documentation, inventories, and photographs developed and compiled by MFAA personnel during and following World War II, have made, and continue to make, possible the restitution of stolen works of art to their rightful owners; and 
(4)commends and extols the members of the MFAA for establishing a precedent for action to protect cultural property in the event of armed conflict, and by their action setting a standard not just for one country, but for people of all nations to acknowledge and uphold. 
 
